Exhibit 10.17
ATLAS AIR WORLDWIDE HOLDINGS, INC.
BENEFITS PROGRAM
VICE PRESIDENTS
Amended and Restated as of December 31, 2008

 



--------------------------------------------------------------------------------



 



ATLAS AIR WORLDWIDE HOLDINGS, INC.
     This document describes the benefits program for individuals employed as
Vice Presidents of Atlas Air, Inc. (“Atlas”) and Polar Air Cargo Worldwide, Inc.
(“Polar”) and Titan Aviation Leasing, Ltd. (“Titan”) (such individuals are
hereinafter referred to as “Vice Presidents”), as in effect on December 31,
2008. Individuals employed as Vice Presidents by other subsidiaries of Atlas Air
Worldwide Holdings, Inc. (“Holdings”, and collectively with Atlas, Polar and
Titan, the “Company”) may participate in this program only if expressly approved
for such participation by the Compensation Committee of the Board of Directors
of Holdings. All references in this document to the Compensation Committee or
the Board of Directors refers to those bodies of Holdings. All references to the
Employer are to the corporation employing the Vice President.
I. Annual Salary.
The Vice President will receive a base annual salary (“Base Annual Salary”)
reviewed annually for possible increases by the Compensation Committee. Included
among other considerations in the annual review will be the Vice President’s
individual job performance. Increases, if any shall be at the discretion of the
Compensation Committee.
II. Bonus Plan.
The Vice President shall be eligible to participate in Holdings’ Annual
Incentive Plan or successor plan at the Vice President level. The level of the
bonus available to the Vice President will be set forth in the Annual Incentive
Plan and will be awarded in consideration of individual and corporate
performance based on performance goals and objectives determined by the
Compensation Committee. A fuller description of how corporate and individual
performance operate in tandem to determine the calculation of bonuses will be
described in the Annual Incentive Plan. The Annual Incentive Plan document will
be developed by the Compensation Committee and is subject to amendment from time
to time with changes as adopted by the Compensation Committee or full Board of
Directors of Holdings. As further described in the Annual Incentive Plan,
corporate and individual performance in combination may permit the Vice
President to earn a target bonus equal to 37.5% of Base Annual Salary for Vice
Presidents. Lesser corporate or individual performance may cause bonus payments
to be in an amount less than 37.5% of such Base Annual Salary or result in no
bonus being payable. Greater corporate and individual performances may result in
the bonus being more than 37.5% of such Base Annual Salary. When the bonus
payment reaches more than 50% of such Base Annual Salary, the Employer reserves
the right to pay some or all of the portion of the bonus that is above 50% of
Base Annual Salary in Holdings unrestricted company stock payable under the
Atlas Air Worldwide Holdings, Inc. 2007 Incentive, as may be amended or
superseded. Any bonus paid under the Annual Incentive Plan will be paid no later
than two weeks following the completion of the year-end audit for the applicable
year, but in no event later than March 15 of the year following the applicable
year.
III. Health Benefits.
The Vice President and Vice President’s dependents shall be entitled to
participate in the health

 



--------------------------------------------------------------------------------



 



insurance plan offered by Vice President’s Employer, provided that the Vice
President and the Employer will each contribute to the Vice President’s monthly
premium as provided by such plan. The Employer reserves the right to discontinue
any health insurance plan at any time with the understanding that the Employer
will comply in full measure with all state and federal laws regarding
continuation of , including under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as may be amended or superseded.
IV. Severance.
     If the Vice President’s employment is terminated by the Employer for
reasons other than Cause or if the Vice President resigns for Good Reason, and
subject to the Vice President’s execution of a release upon terms and conditions
reasonably acceptable to the Employer and, which release must be presented to
the Vice President, executed and become effective no later than the thirtieth
(30th) day following the date of termination (except as otherwise required by
Section IV.G below), then the Vice President shall be entitled to: (i) receive a
severance payment equal to nine (9) months of the Vice President’s monthly Base
Salary, and except as otherwise required by Section IV.G below, with one
(1) month of such Base Salary payable in a lump-sum on the thirty-first (31st)
day following the date of termination (the “Lump-Sum Payment Date”), and with
the remaining eight (8) months of such Base Salary payable in accordance with
the Employer’s normal pay schedule beginning on the day after the Lump-Sum
Payment Date and continuing for eight (8) months thereafter; and (ii) continued
coverage under the Employer’s health (medical, dental, and vision) benefit plan
for a period of twelve (12) months from the date of termination; provided,
however, that any such continued coverage shall cease in the event the Vice
President obtains comparable coverage in connection with subsequent employment.
Upon the death of the Vice President, the Vice President’s personal
representative shall be entitled to the severance payments described in this
Section IV.A and the Vice President’s spouse and covered dependents, if any,
shall be entitled to the benefit coverage described in this Section IV.A except
that the severance payments under this Section IV.A shall be made in a lump sum
within ten (10) days immediately following the Vice President’s death.
     A. If the Vice President’s employment is terminated by the Employer for
Cause or by the Vice President’s resignation for other than Good Reason, the
Vice President shall be entitled to receive only the Vice President’s accrued
but unpaid Base Salary as of the date of termination.
     B. If the Vice President’s employment is terminated as a result of
Permanent Disability, the Vice President shall be entitled to receive the Vice
President’s accrued but unpaid Base Salary as of the date of termination, the
benefits described in Section IV.A, above, (subject to Section IV.G below), plus
any benefits to which he is then entitled under the Employer’s disability
program, if any.
     C. “Good Reason” as used herein shall mean for any Vice President subject
to this Benefit Program, any of (i) a reduction in the Vice President’s Base
Salary from the Base Salary the previous year, except where such reduction is
part of a general salary reduction for the Employer, (ii) the Vice President’s
ceasing to hold the title of Vice President, as the case may be, other than
through promotion or through reassignment to another job title of comparable
responsibility, and (iii) any reduction in job responsibilities which diminishes
the opportunity for the Vice President to earn the same bonus under the Annual
Incentive Plan for which the

2



--------------------------------------------------------------------------------



 



Vice President was previously eligible.
     E. “Cause” as used herein shall mean (i) any act or acts of material
dishonesty by the Vice President, (ii) the failure of the Vice President to
comply with any of the Vice President’s material obligations to the Employer
within ten (10) days of written notice from the Employer, (iii) any material
violations by Vice President of the Employer’s corporate policies as set forth
in the Employer’s Compliance Manual, employee Handbook or related corporate
policies; provided that, if such violation is subject to cure, Vice President
shall have ten (10) days within which to cure such-violation, or (iv) the
conviction of or “no contest” plea by the Vice President to any misdemeanor of
moral turpitude or any felony.
     F. “Permanent Disability” as used herein shall be deemed to have been
sustained by the Vice President if the Vice President shall have been
continuously disabled from performing the duties assigned to the Vice President
for a period of six (6) consecutive calendar months, and such Permanent
Disability shall be deemed to have commenced on the day following the end of
such six (6) consecutive calendar months. Notwithstanding the foregoing, in the
event that, as a result of an absence because of mental or physical incapacity
or other impairment, the Vice President incurs an earlier “separation from
service” within the meaning of Section 409A of the Internal Revenue Code, as may
be amended (“Section 409A”), the Vice President shall on such date automatically
be terminated from employment as a result of Permanent Disability.
     G.  Under Section IV.A above, the Vice President may be entitled to
severance payments.  If the Vice President becomes entitled to those severance
payments, then, to the extent that any portion of those severance payments
constitutes an amount payable under a “nonqualified deferred compensation plan”
(as defined in Section 409A) upon or as a result of a “separation from service”
(as defined in Section 409A) and which is not exempt from Section 409A, and if
the Vice President is a “specified employee” (as that term is defined in
Section 409A and in accordance with procedures established by Holdings) on the
“separation from service” date, then, notwithstanding any other provision in
this Benefit Program, such payments will not be made to the Vice President
during the six-month period immediately following the “separation from service”
date.  Instead, on the first day of the seventh (7th) month following the Vice
President’s “separation from service” date, all amounts that otherwise would
have been paid to the Vice President during that six-month period, but were not
because of this provision, will be paid to the Vice President on the first day
of the seventh (7th) month following the Vice President’s “separation from
service” date, with any payment delayed during such six-month period to be made
to the Vice President in a single lump sum.
V. Vacation.
The Vice President shall be entitled to four weeks of paid vacation per year,
prorated for partial years of employment.
VI. 401(k) Plan and other benefits.
The Vice President shall be eligible to participate in the Employer’s 401(k)
plan and any other pension or welfare plan generally available from time to time
to employees of the Employer, as determined by the Compensation Committee.

3



--------------------------------------------------------------------------------



 



VII. Non-Competition.
As a condition of employment and participation in this Benefits Program, the
Vice President shall execute a Non-Competition Agreement in a form approved by
Holdings.
VIII. Principal Residence
Vice Presidents shall be required to maintain his or her principal residence in
the Purchase, New York area, except as may be otherwise expressly agreed in
Section IX, below, based upon Employer’s specific business need.
IX. Variations from Benefits Program.
Any variation from the provisions of this Benefit Program shall be effective
only if such variation is contained in a writing provided to the affected Vice
President and signed by the, CEO, President or Chief Human Resources Officer of
Holdings or of the Employer.

4